                 Case 3:20-mj-70879-MAG Document 1 Filed 07/01/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)                                                  FILED
   United States Attorney
 2                                                                                    Jul 01 2020
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division                                                         SUSANY. SOONG
                                                                               CLERK, U.S. DISTRICT COURT
                                                                            NORTHERN DISTRICT OF CALIFORNIA
 4 RYAN REZAEI (CABN 285133)                                                         SAN FRANCISCO
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7534
 7        FAX: (415) 436-7234
          ryan.rezaei@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13 UNITED STATES OF AMERICA,                          )   CASE NO. 3-20-70879 MAG
                                                      )
14           Plaintiff,                               )   NOTICE OF PROCEEDINGS ON OUT-OF-
                                                      )   DISTRICT CRIMINAL CHARGES PURSUANT TO
15      v.                                            )   RULES 5(c)(2) AND (3) OF THE FEDERAL
                                                      )   RULES OF CRIMINAL PROCEDURE
16 ROSE M. HORNE,                                     )
                                                      )
17           Defendant.                               )
                                                      )
18

19           Please take notice pursuant to Rules 5(c)(2) and (3) of the Federal Rules of Criminal Procedure
20 that on June 29, 2020, the above-named defendant was arrested pursuant to an arrest warrant (copy

21 attached) issued upon an

22           X        Indictment
23           □        Information
24           □        Criminal Complaint
25           □        Other (describe)
26 pending in the District of Colorado, Case Number 14-CR-00093-REB.

27           In that case (copy of indictment attached), the defendant is charged with 12 counts of wire fraud
28 in violation of 18 U.S.C. § 1341 (Counts 1-12) and five counts of subscribing to a false tax return in


                                                                                                      v. 7/10/2018
               Case 3:20-mj-70879-MAG Document 1 Filed 07/01/20 Page 2 of 2




 1 violation of 26 U.S.C. § 7206(1).

 2         The maximum penalties are as follows:

 3         For each of Counts 1-12 (wire fraud):

 4         -    20 years prison;

 5         -    5 years supervised release;

 6         -    $250,000 fine or twice the gross gain or loss;

 7         -    $100 special assessment; and

 8         -    Forfeiture.

 9         For each of Counts 13-17 (subscribing to a false tax return):
10         -    3 years prison;
11         -    1 year supervised release;
12         -    $250,000 fine or twice the gross gain or loss;
13         -    $100 special assessment; and
14         -    Forfeiture.
15

16                                                               Respectfully Submitted,

17                                                               DAVID L. ANDERSON
                                                                 UNITED STATES ATTORNEY
18

19 Date: June 30, 2020                                           /S/ RYAN REZAEI
                                                                 AUSA NAME
20                                                               Assistant United States Attorney

21

22

23

24

25

26

27

28


                                                                                                    v. 7/10/2018
